DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the January 2019 Revised Patent Subject Matter Eligibility Guidance and October 2019 Update. 
Claims 1 – 16, 19 – 22, 24 – 35, 37, 38 and 41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1 – 16, 19 – 22, 38 and 41 are drawn to an apparatus. 
	Claims 24-35 and 37 are drawn to an a method
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 1 – 16, 19 – 22, 38 and 41 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced 
Claim 1 (Currently amended):    An apparatus comprising:
a manual input device comprising a plurality of input buttons each corresponding to a particular event in a game, wherein each of the input buttons is selectable by an operator to generate a first output signal indicating an execution of the particular event in the game at a first time;
a gaming device that is distinct from, and configured to connect to, the manual input device, wherein the gaming device is configured to perform at least one activity in the game and comprises at least one sensor to:
detect a condition associated with the gaming device during the game, and provide a second output signal associated with the condition at a second time; 
a processor operatively coupled to the manual input device and the at least one sensor of the gaming device;
a clock to provide timestamp data to the processor; and a memory operatively coupled to the processor, wherein the processor is operable to:
receive the first output signal from the manual input device; 
receive the second output signal from the at least one sensor of the gaming device; 
associate first timestamp data with the first output signal received; 
associate second timestamp data with the second output signal; 
cause the memory to store the first output signal, the first timestamp data, the second output signal, and the second timestamp data;
calculate, based the first timestamp data and the second timestamp data, a time interval between the first time and the second time: and
determine and output, for display, a recommendation to open or close a gaming table based at least in part on the time interval associated with the game.
The claims recite italicized limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, namely, Mathematical Concepts and/or Mental Processes 

Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added):  detecting a condition…; providing output signals associated with the condition…; timestamping data…; receiving first and second output signals wherein the signals are associated with timestamps…; calculating a time interval…; determine and output, for display, a recommendation…;
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply the exception using a particular machine, (MPEP 2106.05(b)). Furthermore, they do not effect a transformation. (MPEP 2106.05(c)). Rather, these additional limitations amount to an 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. (Applicant has claimed an input devices, game devices, a display, memory and processors.  However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, US Patent No. 6,612,928, to Bradford et al. establishes that these additional elements are generic: Game device 100 includes the normal and well known internals needed in order to have a functioning game, such as at least one central processor, associated memory, input/output interfaces, peripheral interfaces to the 
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.

	Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 6, 9 – 16, 19-22, 24-35, 37, 38 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schubert et al (US 2005/0288086) in view of Longway (US  2009/0098932) in view of George et al (US 2015/0087417 A1)
As per claim 1, 24, 38
a gaming device… wherein the gaming device is configured to perform at least one activity in the game and comprising comprises at least one sensor to: (Schubert discloses the use of a shuffling device that is connected to a g-mod, wherein Schubert further discloses that each G-mod that is connected to a peripheral device such as shuffler is able to communicate with other G-mods that are connected to other peripheral devices.  Thus many of the peripheral devices that are used on gaming table are connected to other peripheral devices.) (Schubert 0044, 0047 – 0048, 0060 – 0064. 0079)
detect a condition associated with the gaming device during the game, and provide a second output signal associated with the condition at a second time; 
a processor operatively coupled … the at least one sensor of the gaming device; (Schubert 0038, 0065) 
 a clock to provide timestamp data to the processor; and (Schubert discloses the use of G-mods to time stamp data sent to the processor) (Shubert Fig 2, 0038 – 0041, 0063, 0085)
a memory operatively coupled to the processor, wherein the processor is operable to: (Schubert discloses the sending of data to a table game computer that inherently comprises a processor and memory) (Schubert 0038, 0065)
receive the second output signal from the at least one sensor of the gaming device; associate first timestamp data with the first output signal received; associate second timestamp data with the second output signal; cause the memory to store the first output signal, the first timestamp data, “the data from one or more of the round counting module, the shoe sensor, the card swipe, card reading module, the shuffler data port sensor, and the bet interfaces can be used to create a report of rounds played per unit of time, the number of players at the table per unit of time, the number of hands played at each round, the maximum bet per player in a given unit of time, the average bet per player in a unit of time, the number of shuffles per unit of time, the number of cards removed from and placed into the shuffler in a unit of time, hand composition and other information considered important to the casino manager.” (Schubert 0096)
Schubert fails to specifically disclose: 
a manual input device comprising a plurality of input buttons each corresponding to a particular event in a game, wherein each of the input buttons is selectable by an operator to generate a first output signal indicating an execution of the particular event in the game at a first time;  receive the first output signal from the manual input device;
Schubert also fails to specifically disclose: 
determine and output, for display, a recommendation to open or close a gaming table based at least in part on the time interval associated with the game.

It would be obvious to one of ordinary skill in the art to modify Schubert in view of Longway to provide a gaming table that comprises a peripheral device wherein the dealer can utilize a plurality of input buttons of the interface to manually mark or signal game events that are to take place on the game table.  As can be seen in Schubert, Schubert discloses the use of dealer inputs to the gaming table wherein the dealer inputs signal events take place on the table (press buttons on dealer shoe or table, cover dealer cards sensor of the table) and the utilization of these signals to determine various statistics pertaining to rounds or hand counts at a gaming table (Schubert 0047, 0066, 0067, 0106).  The combination Schubert in view of the dealer interface of Longway would be beneficial as the interface would enable the dealer to actively enter in real-time data concerning dealer-observed table game play and/or wagering (e.g., where the game elements 26, such as cards, are being dealt, game play results, facilitate wagering periods [start/stop], and the like) occurring at a gaming table under the dealer's control. The dealer's electronic interface 30 could be so configured to allow the dealer's action of inputting the data to occur without otherwise interrupting or slowing down the flow of gaming table's play (e.g., shuffling of the cards, offering the new shooter the dice, and the like) or the data being processed/analyzed/stored and/or retrieved by an electronic table gaming system.” (Longway 0065)
In a similar field of endeavor, George et al discloses a system that monitors conditions and parameters that occur in a table game.  Specifically, George discloses the implementation of corrective actions wherein two such corrective actions in response to a monitored table condition is to open a gaming table and close a gaming table.  George et al further discloses the comparison of current game 
It would be obvious to one of ordinary skill in the art, at the time of invention, to modify Schubert in view of Longway in view of George to provide a game system that monitors table game data to determine conditions where corrective action may be needed, such as opening and closing gaming tables.  In view of George et al it would be obvious to provide recommendations based upon the determined game conditions such as time intervals.  The use of game recommendations displayed to an operator would be obvious in view of the fact that George is automating an activity that would be previously done manually by a pit boss or a table game operator.  The use of recommendations in response to automatically detected game conditions would provide the game operated much flexibility as they can decide, based upon the system recommendations, when they would like to close a game table in response to table game conditions and they would not have to be forced to accept one particular corrective action at an inopportune time, such as during game play.
As per claim 2, wherein the gaming device is a dealing shoe, and the at least one sensor is operable to detect a dealing of a card from the dealing shoe. (Schubert 0063, 0069)
As per claims 3, 4, and 25 one of the particular event or the condition comprises:
i.    a logon event signifying opening of a table for play by the operator; ii.    identity data relating to the operator; iii.    a start of a card shuffling operation; iv.    a end of a card shuffling operation; v.    a start of a chip replenishment and / or removal (credit / fill) operation; vi.    a end of a chip replenishment and / or removal (credit / fill) operation;
vii.    a start of a dispute resolution period; viii.    a end of a dispute resolution period; ix.    A first bet event signifying placement of a first wager; x.    a first card event signifying dealing of a first card from the dealing shoe; xi.    an end game event signifying completion of the game; xii. a number of 
As per claim 5, 37, wherein the gaming device is a roulette wheel comprising at least one ball sensor, and at least one of the manual input device the ball sensor of the roulette wheel (Schubert 0092) are operable to generate one of more output signals indicative of at least one of: i.    a logon event signifying opening of a table for play; ii.    identity data relating to the operator; iii.    a start of a chip replenishment and / or removal (credit / fill) operation; iv.    a end of a chip replenishment and / or removal (credit / fill) operation; v.    the start of a dispute resolution period; vi.    a end of a dispute resolution period; vii.    a first bet event signifying the placing of a first wager in a game; viii.    a no more bets event signifying the closing of betting in a game; ix.    a ball launched event signifying a launching of a ball on the roulette wheel rim; x.    a ball settled event signifying that a ball has settled in a pocket in the roulette wheel; xi.    a bets resolved event signifying that all wagers have been settled and a new game can begin; xii.    the number of players present at the playing table; and xiii.    a logoff event signifying closing of the table for play. (Schubert 0044, 0047, 0056, 0068, 0091, 0100, 0101), (Longway 0071)
As per claim 6, wherein a single press of at least one of the plurality of input buttons causes the output signal to be sent from the manual input device to the processor. (Combination of Schubert in view of Longway as applied to parent claim 1, Longway 0059, 0065)
As per claim 9, wherein the manual input device comprises a first control input button to cause the output signal signifying the placement of a first wager to be generated. (Combination of Schubert in view of Longway as applied to parent claim 1, Longway discloses the dealer inputs concerning the placement of wagers to facilitate wagering periods) (Longway 0059, 0065)
As per claims 10 – 13, Schubert fails to specifically disclose:

or 
wherein the manual input device comprises a first input button to cause the output signal signifying an end of the game to be generated 
or
wherein the manual input device comprises a first input button to cause the output signal signifying at least one of a start of at least one of a shuffling event, a chip handling event or a dispute to be generated  
or
wherein the first input button is selectable in a first instance to generate the first output signal signifying a start of a shuffling event and selectable in a second instance to generate a second output signal signifying an end of the shuffling event. 
However, Longway discloses a table gaming system wherein the gaming table comprises at least one manual input device wherein the manual input device comprises a dealer gaming interface operatively coupled to a processor, wherein the interface comprises a plurality of touch screen buttons that are selectable by the dealer to generate a signals such as first output signals to indicate a particular event that occurred at the gaming table (Longway 0059, 0065).  Longway specifically discloses “The dealer's electronic interface(s) 30 (e.g., a touch screen 48) could be designed to allow a human dealer to actively enter in real time data concerning dealer-observed table game play and/or wagering (e.g., where the game elements 26, such as cards, are being dealt, game play results, facilitate wagering periods [start/stop], and the like) occurring at a gaming table under the dealer's control. The dealer's electronic interface 30 could be so configured to allow the dealer's action of inputting the data to occur without otherwise interrupting or slowing down the flow of gaming table's play (e.g., shuffling of the cards, offering the new shooter the dice, and the like) or the data being processed/analyzed/stored and/or retrieved by an electronic table gaming system.” (Longway 0065).  Longway “In operating a table game, the human dealer could be given specific tasks, including but not necessarily limited to: to identify the destination of a game element 26 (e.g., which player is dealt a specific card); to set up the game (e.g., in the game of craps, offering a tray of dice to the shooter so that he or she may choose a pair, retrieving the dice after the dice have been thrown, and the like. In roulette, these tasks could include spinning the ball on the wheel and the like. In playing card table games, these tasks could include shuffling the cards and placing them into the shoe, and the like); to record the results of game play (e.g., the pips of a die/pair of dice, the number associated with the final resting spot of a ball on a roulette wheel and the like. The dealer could also offer to the player(s) the traditional Vegas-style experience (e.g., companionship and basic human socialization based on the gaming interaction between a dealer and player). Other responsibilities could be tasked to the dealer as deemed necessary by the gaming establishment. To accomplish one or more most of these tasks with the present invention 10, the dealer could interact with his or her one or more electronic dealer interfaces (e.g., the dealer inputs the appropriate task-associated data).” (Longway 0071)
As per claim 14, 27, Schubert discloses the calculation of number of games played per unit of time (Schubert 0101), however Schubert fails to disclose that the calculation of the average number of games played per hour of playing time.  However, since Schubert discloses the determination of calculation of the number of games played per hour, it would be obvious to one of ordinary skill in the art to use the calculated statistics such as the number of game played over a unit of time to further determine what the average number of games played per unit of time or hour.  This would enable the game establishment to determine how effective a dealer is or how attractive a particular game table is to potential players.  
As per claim 15 and 28, Schubert fails to disclose
wherein the processor is operable to calculate a time interval between successive end game events to determine a duration of the game. [claim 15, 28]
However, Schubert discloses the time stamping of various signals generated on the game table including end signals (Schubert 0038-0041, 0063, 0085, and 0105). Schubert discloses the use of 
As per claim 16 and 29, Schubert fails to disclose:
wherein the processor is operable to calculate a time interval between a first bet event and a first end game event to determine a duration of the game. [claim 16]
further comprising calculating a time interval between a first bet event and a first end game event to determine a duration of the game. [claim 29]
However, Schubert discloses the time stamping of various signals generated on the game table including such as bet or card events and end game events (Schubert 0038-0041, 0063, 0085, and 0105). Schubert discloses the use of timestamped signals to calculate data over periods of time, such as number of games played per unit of time.  
It would be obvious to one of ordinary skill in the art to modify Schubert to provide statistical data indicative the duration of a game based on mathematical calculations of summations, differences, averages, etc. of times found in data that is timestamped.  Schubert specifically discloses that other information, such as mathematical calculations, considered important to the casino manager can be discerned from the timestamped data and conveyed in reports.  In doing so the game establishment or management would be able to stay well informed of how well or bad a particular gaming table or dealer is performing.  
As per claims 19, 20, 32 and 33, Schubert fails to disclose:
 further comprising calculating a first time between an end game event and a subsequent first bet event. [claim 19, 32]
further comprising calculating a first time between a first bet event a subsequent first card event. [claim 20, 33]

It would be obvious to one of ordinary skill in the art to modify Schubert to provide statistical data pertaining to the dealer rate performance such times between game ending events and game beginning events based on mathematical calculations of summations, differences, averages, etc. of times found in data that is timestamped.  Schubert specifically discloses that other information, such as mathematical calculations, considered important to the casino manager can be discerned from the timestamped data and conveyed in reports.  In doing so the game establishment or management would be able to stay well informed of how well or bad a particular gaming table or dealer is performing.
As per claims 21, 22, 34 and 35, Shubert fails to disclose:
further comprising calculating an average time with no players. [claim 21, 34]
further comprising calculating an average length of each non-playing interval. [claim 22, 35]
However, Schubert discloses the calculation of various statistics about a single game or a plurality of games based upon the time stamps of data pertaining to game events that take place during a single game or multiple games or rounds.  Further Schubert goes on to state " For example, the data 
It would be obvious to one of ordinary skill in the art to modify Schubert to provide statistical data pertaining to the rates of play at a table thus showing when a table is being played or not being played by game players or the average time of the playing not being played based on mathematical calculations of summations, differences, averages, etc. of times found in data that is timestamped.  Schubert specifically discloses that other information, such as mathematical calculations, considered important to the casino manager can be discerned from the timestamped data and conveyed in reports.  In doing so the game establishment or management would be able to stay well informed of how well or bad a particular gaming table or dealer is performing.
As per claim 26, wherein the condition comprises at least one of:
i. removal of a card from the gaming device ; ii. a start of a card shuffling operation;  or iii. an end of a card shuffling operation. (Longway 0071)
As per claim 30, Schubert fails to specifically disclose the calculation of a duration of a game by adding the predetermined interval, calculated by a first card event to an end game event to the first interval as calculated as the interval between the first bet event and the first card event of the game.
However, the calculation of a duration of a game by calculating the intervals between various timestamped events of Schubert would be obvious in view or the fact that Schubert discloses the 
As per claim 31, wherein the predetermined interval is based at least in part on a number of players in the game. (Schubert 0091, 0096, the time for a game is inherently based upon the number of players playing a game and making choices and inputs to a game.  If there are only 1 or 2 players the game duration will be inherently shorter than a game with 3 or 4 players wherein each player needs to make game choices or decisions to effect the table game) 
As per claim 41, wherein the table comprises the gaming table. (Schubert 0045, 0049)
Claims 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schubert et al. (US 2005/0288086) in view of Longway (US 2009/0098932) in view of Hill (US 2002/0068635).
As per claim 7, 8, Schubert fails to disclose:
wherein the game is associated with a number of player positions, and wherein the manual input device comprises a respective input button corresponding to each possible number of players that can participate in the game. [Claim 7]
wherein the manual input device comprises a first input button indicating a presence of 10 players in the game, and a second input button to indicate a presence of 11 or more players in the game. [Claim 8]
However, Hill discloses a card shuffler shoe wherein the shoe comprises a plurality of buttons wherein the buttons comprise buttons corresponding to the possible number of player positions at the gaming table (Hill 0128 – 0128).  It would be obvious to one of ordinary skill in the art to modify Schubert in view of Hill to provide card shoe that comprises input buttons corresponding to player positions at the game table.  This would enable the dealer to specify what player positions are occupied .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 16, 19 – 22, 24 – 35, 37 – 38 and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the rejection of the claims under 35 U.S.C 101 as being directed towards non-statutory subject matter, the Examiner maintains this rejection.
The Applicant argues on page 12 or the Remarks with respect to the classification of the claims into the said grouping of Abstract ideas, the Applicant states that “claims "do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations."” (Remarks Page 12). Applicant further states that “None of the above features of claim 1 can be "practically [] performed in the human mind," as required by the October 2019 Update. For example, these features of claim 1 are generally directed to receiving and storing output signals from a manual input device and a gaming device, and generating, based on the signals, a recommendation to open or close a gaming table, e.g., in order to efficiently manage available resources at a casino in real-time.9 The human mind is not "equipped" to perform these claim limitations (e.g., to practically "receive" and "store" timestamp data at the level of precision with which a computing device would typically generate timestamps), or to simultaneously use the timestamps to calculate time intervals in order to help manage the staffing of gaming tables in real-time.” (Remarks page 13)
The Examiner respectfully disagrees.  The Examiner notes that while the claims essentially are monitoring signals that are generated on gaming table.  A dealer at a game table can reasonably generate game signals.  For example, a dealer can generate and transmit a plurality of signals during a 
Applicant argues “However, even assuming, arguendo, that either of the judicial exceptions alleged in the Office Action is recited in some portion of the claimed features, the claims nonetheless integrate the alleged judicial exception into a practical application. For example, claim 1 includes "an additional element [that] reflects ... an improvement to other technology or technical field," in that claim 1 recites one or more improvements to the technical field of casino management and the management of components within a casino. More specifically, the claim 1 limitation of a processor operable to "determine and output, for display, a recommendation to open or close a gaming table based at least in part on the time interval associated with the game" provides several technical improvements, as elaborated upon in Applicant's specification: " (Remarks page 14) and “As indicated above, the "recommendation[s] to open or close a gaming table based at least in part on the time interval," as recited in amended claim 1, enable highly efficient, real- time management of available casino resources (e.g., staffing of dealers/croupiers at each table), as well as an improved, more enjoyable gameplay experience for casino customers by optimizing the number of players at open gaming tables.”  (Remarks page 15).
“to indicate that available capacity at the tables is reducing and more tables should be opened for play.” Or “…indicate that tables should be closed to consolidate players onto fewer tables.” Is indicative of integration into a practical application by providing as the Applicant states an “provides several technical improvements.”  The Examiner is not convinced that the claimed integrates the judicial exception into a practical application.  The arguments presented by the Applicant do not concretely demonstrate an improvement to the function of the computer itself or any other technology or technical field.  For example, consider Enfish v. Microsoft, wherein the claims were found to not be directed to an abstract idea, the court found the claims to improve computer functionality because the claim recited a specific data structure which is described in the specification as improving the way computers store and retrieve data from memory.  In the present claims, the claims fail to provide a similar improvement to technology or the functioning a computer.  Rather, the claims provide a automated way of monitoring signals, which can be done manually and making a recommendation based upon the timing of the signals, which can also be done manually by a human.  The enabling of efficient use of dealers or the provision of a more enjoyable game experience fails to provide an improvement to the functionality of a computer or technology similar to that of Enfish v. Microsoft.
The Applicant further argues with respect to step 2B, “the Office has still failed to show evidence of the "conventional and routine" nature of the claimed "manual input device," which is a separate and distinct element from the gaming device. Unlike the "game device 100" of Bradford, the "manual input device" of Applicant's claim 1 does not itself automatically "perform[ ] at least one activity" associated with a casino game, but rather is configured to operate in conjunction with a separate gaming device, where the separate gaming device may perform such an activity.” (Remarks page 16). The Examiner notes that while the claims recite a manual input device and game device, the examiner contends that 
For these reasons the Examiner maintains the above rejection of the claims in view of 35 U.S.C 101.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAW/               Examiner, Art Unit 3715 
                                                                                /Ronald Laneau/
Primary Examiner, Art Unit 3715